
	

115 HR 2866 : Reducing Unnecessary Barriers for Relative Foster Parents Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 2866
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017Received; read twice and referred to the Committee on FinanceAN ACT
		To review and improve licensing standards for placement in a relative foster family home.
	
	
 1.Short titleThis Act may be cited as the Reducing Unnecessary Barriers for Relative Foster Parents Act. 2.Reviewing and improving licensing standards for placement in a relative foster family home (a)Identification of reputable model licensing standardsNot later than October 1, 2018, the Secretary of Health and Human Services shall identify reputable model licensing standards with respect to the licensing of foster family homes (as defined in section 472(c)(1) of the Social Security Act).
 (b)State plan requirementSection 422(b) of the Social Security Act (42 U.S.C. 622(b)) is amended— (1)in paragraph (18), by striking and after the semicolon;
 (2)in paragraph (19), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (20)provide that, not later than April 1, 2019, the State shall submit to the Secretary information addressing—
 (A)whether the State licensing standards are in accord with model standards identified by the Secretary, and if not, the reason for the specific deviation and a description as to why having a standard that is reasonably in accord with the corresponding national model standards is not appropriate for the State;
 (B)whether the State has elected to waive standards established in 471(a)(10)(A) for relative foster family homes (pursuant to waiver authority provided by 471(a)(10)(D)), a description of which standards the State most commonly waives, and if the State has not elected to waive the standards, the reason for not waiving these standards;
 (C)if the State has elected to waive standards specified in subparagraph (B), how caseworkers are trained to use the waiver authority and whether the State has developed a process or provided tools to assist caseworkers in waiving nonsafety standards per the authority provided in 471(a)(10)(D) to quickly place children with relatives; and
 (D)a description of the steps the State is taking to improve caseworker training or the process, if any..
				3.Effective date
 (a)Effective dateSubject to subsection (b), the amendments made by this Act shall take effect on the date of enactment of this Act.
			(b)Transition rule
 (1)In generalIn the case of a State plan under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature.
 (2)Application to programs operated by Indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by this Act (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take the action to comply with the additional requirements before being regarded as failing to comply with the requirements.
				
	Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk
